Citation Nr: 0321957	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than 
November 9, 1998, for service connection for degenerative 
joint disease of the right knee.  

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the right knee, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In December 2000, the Board denied an effective date earlier 
than November 9, 1998, for the grant of service connection 
for degenerative joint disease (DJD) of the right knee, as 
well as a higher evaluation for that disability.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In an Order dated in 
August 2001, the Court vacated and remanded the matter to the 
Board for readjudication.  

In May 2002, the Board again denied an effective date earlier 
than November 9, 1998, for the grant of service connection 
for DJD of the right knee and a higher initial evaluation for 
that disability.  The veteran again appealed the denial to 
the Court.  A Joint Motion for Remand was filed in 
March 2003, and by Order of the Court dated March 20, 2003, 
the Court again vacated and remanded the matter to the Board 
for readjudication.  

The Board again notes that in the veteran's June 1999 notice 
of disagreement (NOD), he indicated, in pertinent part, that 
he was unable to exercise because of his service-connected 
knee condition.  He also noted that his inability to exercise 
aggravated or made his hypertension worse. It appears that 
the veteran has raised the issue of entitlement to service 
connection for hypertension, secondary to his service-
connected right knee condition.  This issue, however, is not 
inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 160 (1991).  Therefore, this 
issue is again referred to the RO for appropriate action.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).



REMAND

Remand is required in this appeal so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that new section 5103(a), requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The Court 
held that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  The claim should be remanded in order to 
comply with the holdings in Quartuccio and Charles.  

Also, the motion granted by the Court states that the 1999 
VA examination of record did not adequately address the 
rating factors discussed by the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and was inadequate for purposes of 
rating the appellant's claim under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  .  

Further, the motion granted by the Court stated that the 
Board did not adequately discuss all potentially relevant 
diagnostic codes (DCs) with supporting reasons and bases.  In 
this regard, it was stated that the veteran underwent an 
arthrotomy for removal of osteocartilagious tissue, and DC 
5259, for cartilage, semilunar, removal of, symptomatic, 
should have been discussed.  It was also stated that DC 5003 
could have been considered for a separate disability rating 
for arthritis.  These and any other DCs pertinent to the 
veteran's knee condition should be considered on Remand.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
right knee since November 1999.  Obtain 
any identified records and associate them 
with the claims folder.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected right 
knee disability.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  It 
should be specifically stated as to what 
point in degrees pain begins to limit 
such motion.  The examiner should 
specifically address whether the veteran 
has recurrent subluxation or lateral 
instability, and if so, whether it is 
slight, moderate, or severe; whether he 
has locking, pain, or effusion of the 
knee joint; and whether he has x-ray 
evidence of arthritis and, if so, the 
limitation of motion affected by his 
arthritis.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  

4.  Thereafter, readjudicate the claims.  
The possibility of the assignment of a 
staged rating for the right knee should 
be addressed.  See Fenderson, supra.  If 
the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and his representative.  Also 
provide an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




